DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Embodiment 1, Figure 2, Claims 1-18 in the reply filed on 11/30/2020 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2020 and 10/31/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The composition of the stator core is unclear.  The claim recites “wherein the stator core comprises: carbon fibers and cobalt carbide, and wherein the stator core is greater than or equal to 40% cobalt by weight.”  Does the 40% cobalt by weight refer to the cobalt in the cobalt carbide or another element source of cobalt?
Claims 2-18 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 1.
Claim 17, the structure of the stator core is unclear.  The claim recites “the stator core comprises about 0.010% to about 5% cobalt carbide by weight.”  Since this depends from parent claim 1, how can the stator core is greater than or equal to 40% cobalt by weight and less than 5% cobalt carbide if the weight of cobalt derives from the cobalt carbon?
Claim 18, the claim recites “an average molecular diameter of the cobalt carbide is less than or equal to about 100 nanometers”.  The diameter of a molecule or a particle is a physical property of the molecule and not subject to change.  Does applicant mean to refer to particle size instead of molecular diameter?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10, 16, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitcham et al. [US 2004/0245883] in view of Bandyopadhyay et al. [US 2004/0045635] and in further view of Harris [US2012/0168670].

Mitcham et al. fails to teach constructing the stator core from carbon fiber and at least 40% cobalt by weight.
Bandyopadhyay et al. teaches a resin bonded magnetic material composition suitable for motors and stators [paragraph 0003 and0015] wherein the material comprises: carbon fibers [paragraph 0022] and cobalt [pargrapghs0013 and 0018], and wherein the stator core is greater than or equal to 40% cobalt by weight [paragraph 0020; powdered magnetic material and from about 3 to about 50 weight %].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the electric machine of Mitcham et al. from a resin bonded magnetic material made from carbon fibers and at least 40% cobalt by weight as taught by Bandyopadhyay et al. to facilitate manufacturing and reduce cost [Bandyopadhyay et al. paragraph 0002] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Mitcham et al. in view of Bandyopadhyay et al. fails to teach the addition of cobalt carbide.
Harris teaches a cobalt carbide-based permanent magnet material for use in a stator and/or a rotor [paragraph 0036] in order to obtain increased high temperature performance [paragraph 0036].

Claim 2, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Mitcham et al. discloses that the electric machine is an electric motor or an electric generator [paragraph 0002].
Claim 3, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Mitcham et al. discloses that the stator core [2] comprises a plurality of laminations [9].
Claim 4, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Mitcham et al. discloses that the stator core [2] comprises a plurality of mechanical teeth [14] extending radially inward toward the rotor [4; figure 1].
Claim 5, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Mitcham et al. discloses that the stator core comprises a plurality of heat fins [15 function as heat fins located adjacent to cooling duct 8, pulling heat from the core], extending radially outward and away from the rotor [figure 1].
Claim 6, Mitcham et al. as modified discloses the electric machine of Claim 1, Mitcham et al. further discloses comprising a housing [3] radially outward from the stator core [2; figure 1].
Claim 9, Mitcham et al. as modified discloses the with the exception of the stator core comprising less than or equal to about 1% iron by weight.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 10, Mitcham et al. as modified discloses the with the exception of the stator core comprising 0% iron by weight.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the amount of iron in order to customize the magnetic properties of the core since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 15, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Bandyopadhyay et al. teaches that the stator core comprises about 40% to about 70% cobalt by weight [paragraph 0020; 40-50% lies within the claimed range].  
Claim 16, Mitcham et al. as modified discloses the electric machine of Claim 1, wherein Bandyopadhyay et al. teaches that the stator core comprises about 5% to about 30% carbon fibers by weight [paragraph 0020; 3%-20% by weight of resin].  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitcham et al. [US 2004/0245883] in view of Bandyopadhyay et al. and Harris [US2012/0168670] and in further view of LG Electronics Inc [KR 20180107661] (“hereafter “LG”).
Claim 7, Mitcham et al. as modified discloses the electric machine of Claim 6, with the exception of the housing provides electromagnetic shielding for the electric machine.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the electric machine of Mitcham et al. as modified with the housing constructed to provide electromagnetic shielding as taught by LG in order to prevent noise generated inside by the electronic components radiating out of the case or blocking environmental nose [LG last paragraph of page 1 of the translation].
Claim 8, Mitcham et al. as modified discloses the electric machine of Claim 6, with the exception of the housing comprises: carbon fibers and cobalt carbide, and wherein the housing is greater than or equal to about 40% cobalt by weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the housing from the same highly permeable material as the core to provide electromagnetic shielding, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitcham et al. [US 2004/0245883] in view of Bandyopadhyay et al. [US 2004/0045635] and Harris [US2012/0168670] and in further view of Ueyama et al. [US 2018/0151279].
Claim 11, Mitcham et al. as modified discloses the electric machine of Claim 1, with the exception of  the carbon fibers comprise carbon fiber cloth, graphene, chopped 
Ueyama et al. teaches a magnetic powder with improved mechanical strength made from carbon fibers, graphite fiber, carbon nanofibers and cotton [paragraph 0012].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the electric machine of Mitcham et al. from carbon fiber that comprise carbon nanofibers as taught by Ueyama et al. as this is a well known carbon fiber material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837